DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 – 9 and 16 - 18 are objected to because of the following informalities: 
At Line 1 of Claim 7 (Line of claim and not of page), Line 5 of Claim 8 (Line of claim and not of page), Line 1 of Claim 16 (Line of claim and not of page), and Line 5 of Claim 17 (Line of claim and not of page), the recitations “OLED” require expansion from abbreviated form to - - organic light emitting diode (OLED) - - to formally refer to the claimed structure and provide introduction for further recitations of - - OLED - - within the above objected claims. Note that if the considerations made by the Examiner with regard to the below claim rejections under 35 U.S.C. 112(b) are incorporated, then only the first occurring recitations of - - OLED - - in a chain of dependency will require formal expansion and note that Claims 9 and 18 fall Objected with Claims 8 and 17, respectively, via dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the slope” at Line 2 (Line 2 of claim and not of page)  where there is insufficient antecedent basis for this limitation in Claims 8 or 1. In addition, Claim 8 recites the limitation “the OLED display substrate” (Line 5 of claim and not of page) where there is insufficient antecedent basis for this limitation in Claims 8  or 1. Also, note that Claim 9 falls rejected with Claim 8 at least due to dependency. For purposes of examination and to expedite prosecution, Claim 8 is considered as reciting - - according to Claim 7 - - in place of “according to Claim 1” at Line 1 (Line 1 of claim and not of page) with respect the search of the prior art.
Claim 9 recites the limitation “the slope” at Lines 2 and 3 (lines 2 and 3 of claim and not of page) where there is insufficient antecedent basis for this limitation in Claims 9, 8, or 1. In addition, Claim 9 recites the limitation “the OLED display substrate” (Line 4 of claim and not of page) where there is insufficient antecedent basis for this limitation in Claims 9, 8  or 1. For purposes of examination and to expedite prosecution, Claim 9 is considered as having Claim 8 reciting - - according to Claim 7 - - in place of “according to Claim 1” at Line 1 of Claim 8 (Line 1 of claim and not of page) with respect the search of the prior art.
Claim 17 recites the limitation “the slope” at Line 2 (Line 2 of claim and not of page)  where there is insufficient antecedent basis for this limitation in Claims 17  or 10. In addition, Claim 17 recites the limitation “the OLED display substrate” (Line 5 of claim and not of page) where there is insufficient antecedent basis for this limitation in Claims 17  or 10. Also, note that Claim 18 falls rejected with Claim 17 at least due to dependency. For purposes of examination and to expedite prosecution, Claim 17 is considered as reciting - - according to Claim 16 - - in place of “according to Claim 10” at Line 1 (Line 1 of claim and not of page) with respect the search of the prior art.
Claim 18 recites the limitation “the slope” at Lines 2 and 3 (Lines 2 and 3 of claim and not of page) where there is insufficient antecedent basis for this limitation in Claims 18, 17, or 10. In addition, Claim 18 recites the limitation “the OLED display substrate” (Line 4 of claim and not of page) where there is insufficient antecedent basis for this limitation in Claims 18, 17, or 10. For purposes of examination and to expedite prosecution, Claim 18 is considered as having Claim 17 reciting - - according to Claim 16 - - in place of “according to Claim 10” at Line 1 of Claim 17 (Line 1 of claim and not of page) with respect the search of the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (United States Patent Application Publication US 2021/0193756 A1), hereinafter referenced as Oh.
Regarding Claim 1, Oh discloses “A touch display screen, comprising: a display panel” (Figures 1 and 6, Items 1000 ‘display device’, 135a ‘emission layer’, 135c ‘emission layer’, 400 ‘touch sensor’ (Notice that display device 1000 provides a display screen with touch functionality via touch sensor 400 and display via emission layers 135a and 135b.)), “a touch electrode structure on a light-emitting side of the display panel” (Figures 11 and 6, Item 1470 ‘touch electrode unit’ (Notice that touch electrode unit 1470 provides a touch electrode structure in touch sensor 400 which is on the light-emitting side of at least emission layers 135a and 135b.)), “a bezel cover layer disposed on a side of the touch electrode structure facing away from the display panel” (Figures 1 and 6 (Notice that a bezel cover layer between the borders formed by the outlines touching reference lines from reference numerals 100 and 200 is disposed on a side of touch electrode structure 1470 (within 400) that is facing away from at least emission layers 135a and 135b of the display panel.)), “wherein the touch display screen has a display area and a bezel area” (Figure 1 (Notice that display area is formed within the perimeter of the outline touching the reference line from reference numeral 300 and a bezel area is formed between the borders formed by the outlines touching reference lines from reference numerals 100 and 200.)), “and the bezel area has a protrusion sub-area toward the display area” (Figure 1, Item 700 ‘camera’ (Notice that the bezel area as described above has an area near camera 700 that protrudes toward the body of the above described display area.)), “the bezel cover layer is located in the bezel area” (Figure 1 (Notice that the bezel cover layer as described above in located in the bezel area as described above.)), “the touch electrode structure comprises a plurality of touch electrodes” (Figure 11, Items 154 ‘first touch electrode’, 152b ‘second touch electrode’, and Paragraph [0111]), “and a plurality of leads” (Figure 11, Items 154e ‘touch electrode patterns’ (Notice that leads to the left and right branching off of portions 154e provide plural leads.)), “wherein the plurality of touch electrodes are located in the display area” (Figures 1, 6, and 11 (Notice that the plurality of touch electrodes 154 and 152b are located in the display area as described above.)), “and the plurality of leads are arranged in the bezel area along an edge of the display area” (Figures 1, 6, and 11 (Notice the plurality of leads as described above are arranged in the bezel area as described above and along the edge of the display area as shown in Figure 1 (i.e. Figures 6 and 11 shown what is over the display area within the bezel area, where the display area and bezel area are most clearly seen in Figure 1.)), “a portion of each of the plurality of leads adjacent to the protrusion sub-area is a preset lead portion” (Figures 1, 6 and 11 (Notice that a portion of each the leads (i.e. the leads as described above) that are adjacent to at least a portion of the protrusion sub-area create a preset lead portion.)), “and an orthographic projection of the bezel cover layer on the display panel covers an orthographic projection of at least one of the preset lead portions on the display panel” (Figures 1, 6, and 11 (Notice that an orthographic projection of the bezel cover layer (i.e. as described above) on the emission layers of the display panel covers an orthographic projection of at least one of the preset lead portion (i.e. preset lead portions as described above). In other words, at least a portion of the leads branching off of portions 154e and adjacent to at least a portion of the protrusion sub-area, have an orthographic projection that is covered by an orthographic projection of the bezel cover layer looking into the plane of Figure 1.)).  
Regarding Claim 2, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein the orthographic projection of the bezel cover layer on the display panel covers an orthographic projection of each preset lead portion on the display panel” (Figures 1, 6, and 11 (Notice that an orthographic projection of the bezel cover layer (i.e. as described above) on the emission layers of the display panel covers an orthographic projection of all preset lead portions (i.e. preset lead portions as described above). In other words, all portions of the leads branching off of portions 154e and adjacent to at least a portion of the protrusion sub-area, have an orthographic projection that is covered by an orthographic projection of the bezel cover layer looking into the plane of Figure 1.)).  
Regarding Claim 10, Oh discloses “A display apparatus, comprising a circuit board (Figure 1, Item 1000 ‘display device’, Figure 6 ‘TFT Array’, and Paragraph [0073] (Notice that display apparatus 1000 provides a circuit board via TFT array components disposed on substrate 100.)), “and a touch display screen; wherein the touch display screen comprises a display panel” (Figures 1 and 6, Items 1000 ‘display device’, 135a ‘emission layer’, 135c ‘emission layer’, 400 ‘touch sensor’ (Notice that display apparatus 1000 provides a display screen with touch functionality via touch sensor 400 and display via emission layers 135a and 135b.)), “a touch electrode structure on a light-emitting side of the display panel” (Figures 11 and 6, Item 1470 ‘touch electrode unit’ (Notice that touch electrode unit 1470 provides a touch electrode structure in touch sensor 400 which is on the light-emitting side of at least emission layers 135a and 135b.)), “and a bezel cover layer disposed on a side of the touch electrode structure facing away from the display panel” (Figures 1 and 6 (Notice that a bezel cover layer between the borders formed by the outlines touching reference lines from reference numerals 100 and 200 is disposed on a side of touch electrode structure 1470 (within 400) that is facing away from at least emission layers 135a and 135b of the display panel.)), “wherein the touch display screen has a display area and a bezel area” (Figure 1 (Notice that display area is formed within the perimeter of the outline touching the reference line from reference numeral 300 and a bezel area is formed between the borders formed by the outlines touching reference lines from reference numerals 100 and 200.)), “and the bezel area has a protrusion sub-area toward the display area” (Figure 1, Item 700 ‘camera’ (Notice that the bezel area as described above has an area near camera 700 that protrudes toward the body of the above described display area.)), “the bezel cover layer is located in the bezel area” (Figure 1 (Notice that the bezel cover layer as described above in located in the bezel area as described above.)), “the touch electrode structure comprises a plurality of touch electrodes” (Figure 11, Items 154 ‘first touch electrode’, 152b ‘second touch electrode’, and Paragraph [0111]), “and a plurality of leads” (Figure 11, Items 154e ‘touch electrode patterns’ (Notice that leads to the left and right branching off of portions 154e provide plural leads.)), “wherein the plurality of touch electrodes are located in the display area” (Figures 1, 6, and 11 (Notice that the plurality of touch electrodes 154 and 152b are located in the display area as described above.)), “and the plurality of leads are arranged in the bezel area along an edge of the display area” (Figures 1, 6, and 11 (Notice the plurality of leads as described above are arranged in the bezel area as described above and along the edge of the display area as shown in Figure 1 (i.e. Figures 6 and 11 shown what is over the display area within the bezel area, where the display area and bezel area are most clearly seen in Figure 1.)), “a portion of each of the plurality of leads adjacent to the protrusion sub-area is a preset lead portion” (Figures 1, 6 and 11 (Notice that a portion of each the leads (i.e. the leads as described above) that are adjacent to at least a portion of the protrusion sub-area create a preset lead portion.)), “and an orthographic projection of the bezel cover layer on the display panel covers an orthographic projection of at least one of the preset lead portions on the display panel” (Figures 1, 6, and 11 (Notice that an orthographic projection of the bezel cover layer (i.e. as described above) on the emission layers of the display panel covers an orthographic projection of at least one of the preset lead portion (i.e. preset lead portions as described above). In other words, at least a portion of the leads branching off of portions 154e and adjacent to at least a portion of the protrusion sub-area, have an orthographic projection that is covered by an orthographic projection of the bezel cover layer looking into the plane of Figure 1.)), “and the circuit board is configure to drive the touch display screen to work” (Paragraph [0073] (Notice that the TFT array circuit components disposed on the substrate 100 providing a circuit board drives the subpixels of the display panel to work.)).
Regarding Claim 11, Oh discloses everything claimed as applied above (See Claim 10). In addition, Oh discloses “wherein the orthographic projection of the bezel cover layer on the display panel covers an orthographic projection of each preset lead portion on the display panel” (Figures 1, 6, and 11 (Notice that an orthographic projection of the bezel cover layer (i.e. as described above) on the emission layers of the display panel covers an orthographic projection of all preset lead portions (i.e. preset lead portions as described above). In other words, all portions of the leads branching off of portions 154e and adjacent to at least a portion of the protrusion sub-area, have an orthographic projection that is covered by an orthographic projection of the bezel cover layer looking into the plane of Figure 1.)).  

Allowable Subject Matter
Claims 3 – 7 and 12 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, with the exception that Claims 7 and 16 also require that the Objections of Claim 7 and 16 made of record above be overcome.
In the prior art of record, it has been shown to provide the limitations of Claim 1 from which Claims 3 – 7 are directly or indirectly dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claims 3 – 7 in combination with those of Claim 1 through each individual claim’s respective chain of dependency.
 In addition, it has been shown to provide the limitations of Claim 10 from which Claims 12 - 16 are directly or indirectly dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claims 12 – 16 in combination with those of Claim 10 through each individual claim’s respective chain of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        November 19, 2022